 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDShelter Island,Inc.andSanDiego Bartenders andCulinaryWorkersInsuranceTrust Fund. Case21-CA-25263July 29, 1988DECISION AND ORDERthe obligation to make payment arose on comple-tion of the shifts, events which took place prior toimpasse.2 For this reason, we agree with the judgethat the Respondent violated Section 8(a)(5) and(1) by refusing to comply with the Trust Fund'sJanuary 29, 1987 request for payment 3BY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn December 16, 1987, Administrative LawJudge George Christensen issued the attached deci-sion.The Respondent and the General Counselfiled exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Orderas modified.'The judge found, and we agree, that the Re-spondent violated Section 8(a)(5) and (1) of the Actwhen it refused to remit to the Trust Fund in Janu-ary 1987 a report with payments for shifts workedby employees from December 1 to December 22,1986.We find no merit to the Respondent's conten-tion that it was not obligated to make the paymentsbecause the parties reached a valid impasse in ne-gotiations on December 23, 1986, before the pay-ments became due in January 1987. Rather, on therecord before us we find that the employees' enti-tlement to have payments made on their behalf bytheRespondent to the Trust Fund accrued withthe completion of each shift worked by an employ-ee.Thus, the Respondent's liability for the pay-ments in question here attached prior to the De-cember 23, 1986 impasse date, and not in January1987, as claimed by the Respondent. That the Re-spondent was permitted to defer remittance of thepayments to the month following the one in whichthe shifts were worked does not alter the fact thatiThe General Counsel has excepted only to the portion of the Judge'srecommended Order which requires the Respondent, Shelter Island, Inc ,to make the Charging Party whole by paying the Fund $2 for each shiftworked by its employees from December I to December 22, 1986 TheGeneral Counsel contends that the trustees of the Fund had authority toand, in fact, did raise periodically the rate which the Respondent underthe contract was required to contribute per shift and that, consequently,the recommended Order should be modified to provide for a generalmake-whole remedy, with the correct amount to be paid by the Respond-ent left to the compliance stage of this proceeding for determinationWefindmerit in the General Counsel's exception and shall, accordingly,modify the judge's recommended Order to provide for a general make-whole remedyWe leave to the compliance stage of these proceedingsthe determination of the correct rate and amount to be paid into theFund by the RespondentORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Shelter Island, Inc., San Diego, Califor-nia, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 1(b)."(b)Refusing to pay to the Trust Fund theamounts owed for each such shift."2.Substitute the attached notice for that of theadministrative law judge.zWe find nothing in the record to support our dissenting colleague'sconclusion that "the use of the previous month's shifts to calculate fundpayments for the subsequent month was merely a convenient method ofcalculation used by the parties to determine the amount of contributiondue" Sec 19(b) of the parties' agreement states, in relevant part,that"The Employer shall pay the sum of two dollars ($2 00) per day foreach shift worked by each employee covered by the terms of the con-tract to the San Diego Bartenders and Culinary Workers Insurance FundThe Employer shall forward to the Trustees (on forms approved by, andata time and place designated by them) a report of the names andnumber of days of employment of all employees covered by this con-tract " Sec 19(g) of the agreement further authorizes the Trustees to takelegal and other action "in the event payments have not been received bythe Trust by the twentieth of the month succeeding the month for whichpayments are due"(emphasis added)The above contractual languageclearly indicates that the Respondent was liable for payments for shiftsworked by employees as a matter of obligation, not calculation There isnothing in the contract which provides that the previous month's shiftswill be used to calculate payment for the subsequent month That it hasbeen the Fund's practice (within the discretion granted the Trustees inthe agreement) to use the payment for the previous month's shifts toassure coverage for the month in which payment is received has no bear-ing on the Respondent's obligation to make payment for shifts workedprior to impasseYWe find, for the reasons stated by the judge, that the Board's decisioninO'Malley Lumber Co,234 NLRB 1711 (1978), is distinguishable fromthe present case and, therefore, not controlling hereWe further note thatalthough inO'Malley,as here, the employer, inter alia, was alleged tohave ceased, unilaterally, making payments to a union trust fund, theissue inO'Malleycentered on whether the parties reached a valid impassein negotiations and, if so, whether the employer's unilateral changes wereconsistent with its preimpasse proposals There is nothing in theO'Malleydecision to suggest that any of the parties to the proceedings either raisedor litigated the issue posed by the instant case of whether the paymentswhich the employer failed to make had accrued prior to impasse Finally,we note that inO'Malleythe contract expired on May 31, 1976, and therespondent made no payments in July 1976 for work completed in June1976While the Judge inO'Malleyfound that the parties initially reachedimpasse on the health and welfare issues on June 16, 1976, he did not passon whether the impasse was broken by a strike which occurred that sameday because the parties, in any event, were at an impasse on this issue onJune 29, 1976 In view of his failure to pass on that issue, we cannot de-termine For certain if the impasse occurred before the employees hadworked the full June hours which wouldhavetriggered the employer'sobligation to make the July payment On these facts, we do not findO'Malleyto be controlling or inconsistent with our decision here290 NLRB No. 35 SHELTER ISLANDMEMBER CRACRAFT,dissenting.Contrary to my colleagues, I would not find thatthe Respondent violated Section 8(a)(5) and (1) byfailing to make payments to the San Diego Bar-tenders and CulinaryWorkers Insurance TrustFund for shifts worked, by its employees betweenDecember 1 and December 22, 1986, and by failingto submit a report indicating which shifts wereworked during this period.The expired collective-bargaining agreement'provided,inter alia,that the "Employer shall paythe sum of two dollars ($2.00) per day for eachshiftworked by each employee covered by theterms of the contract to the San Diego Bartendersand Culinary Workers Insuranceti Fund." Each con-tribution paid for health coverage for the entiremonth in which payment was made. The amountof the premium was based on the number of shiftsworked the previous month. Legal action for delin-quencies could be instituted by the Trust in theevent payments were not received by the 20th ofthemonth following the month for which pay-ments were due.The parties reached impasse in negotiations onDecember 23, 1986. Prior to impasse the Respond-ent had forwarded a December payment to theFund, thereby providing health coverage for theemployees through December 1986. The Decemberpayment was calculated based on the number ofshiftsworked in November. In January 1987, theRespondent notified the Fund that it was with-drawing from the contract plan and would notmake any further payments to the Fund because itwas going to institute the health plan it had pro-posed during negotiations.Initially,the fund ad-ministrator notified the Respondent that becausethe Respondent was providing coverage beginningJanuary 1,itwasunlikely that further contributionswould be required. However,in late January theFund advised the Respondent that it was entitledto payments on behalf of unit employees for shiftsworked through the date ofimpasse andrequesteda report reflecting the number of shifts worked be-tween December 1 and December 22 and paymentfor those shifts.This case is essentially a contract dispute. InNCR Corp., 271NLRB 1212 (1984),the Boardheld that in cases involving contract interpretationwhere there is no evidence that the respondentacted out of animus toward the union or in badfaith, or that the respondent was seeking to under-mine the union,the Board will not attempt to de-termine which of two equally plausible contract in-terpretations is correct. See alsoThermo ElectroniThe collective-bargaining agreementexpired October 31, 1986247Corp.,287 NLRB 820 (1987). Here, there is no evi-dence of union animus or that the Respondent wasacting in bad faith.2TheRespondent was not at-tempting to undermine the Union. Moreover, theparties present two plausible contract interpreta-tions.Thus, the principles ofThermo ElectronandNCRwould normally apply and the complaintwould be dismissed.-However, bothThermo ElectronandNCR Corp.are grounded, in part, on a discretionary exerciseof jurisdiction.3 I believe it would effectuate thepurposesof the Actto exercise that jurisdictionhere.There are no private dispute resolution mecha-nismsavailable to the parties herein. The TrustFund is not a party to the collective-bargainingagreement and thus could not use the contract'sgrievance-arbitration procedure even if the require-ments inIndiana & Michigan Electric Co.4were sat-isfied.Furthermore, there is no ERISA remedy foran employer's failure to make fund contributionsafter the expiration of the collective-bargainingagreement.Laborers Trust Fund v. Advanced Light-weight Concrete Co.,484 U.S. 539(1988). Becausethere is no forum for resolution of the two plausi-ble contract interpretations herein,in these limitedcircumstances it would effectuate the purposes ofthe Act to resolve the dispute.Iconclude, contrary to my colleagues, that thefact that the fund payments were calculated basedon hours worked during the previous month andthat legal action for delinquencies could be institut-ed by the 20th of the month following the monthforwhich payment was due does not compel theconclusion that the benefits accrued with the com-pletion of each shift. Rather, I believe that the useof the previous month's shifts to calculate fundpayments for the subsequent month was merely aconvenient method of calculation used by the par-2TheRespondentprovided health coverage for the employees underthe terms of the expired contract up to and beyond the date of impasseaThe cases relied on by the Board inNCR CorpandThermo Electronare based on an abstentiondoctrine See, e g ,Vickers, Inc,153 NLRB561, 570 (1965) ("the Board ordinarily will not exercise its jurisdiction toresolve a dispute between the parties as to whether the employer's inter-pretationwas correct "),Timken Roller Bearing Co Y NLRB,161 F 2d949, 955 (6th Cir 1947) ("the disputewas a dispute as to the inter-pretation of the management clause,and the contract specifically provid-ed that such disputes were to be settled within the grievance proce-dures "),Consolidated Aircraft Corp, 47NLRB 694, 706 (1943), enfd 141F 2d 785 (9th Cir 1944) (Board "deems it unwise" to exercise jurisdictionto attempt to police contract where the parties have not exhausted theirremedies under the contract),National Dairy Products Corp,126 NLRB434, 439 (1960) ("the Board does not ordinarily exercise its jurisdiction toresolve conflicts regarding which party has correctly interpreted the con-tract ")4 284 NLRB 53 (1987) 248DECISIONSOF THE NATIONALLABOR RELATIONS BOARDties to determine the amount of contribution due,and did not indicate that benefits had accrued.5The Respondent provided health coverage underthe expired collective-bargaining agreement beyondDecember 23, 1986,the date of impasse. No otherbenefits had accrued as of that date.Accordingly, Ifind that the Respondent did not violate Section8(a)(5) and(1) of the Act by failing to make fundpayments in January 1987.5 1 do not findO'Malley Lumber Co.,234 NLRB 1171 (1978), in whichon similar facts no violation was found,to be particularly relevant to theinstant caseAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOTcontinue to refuseto file with theSan Diego Bartendersand CulinaryWorkers Insur-anceTrust Funda report reflectingthe number ofshifts each of our employees in the following unitworkedbetweenDecember1and December 22,1986:All kitchenand stockroom employees, lunchand dining room employees,bartenders andcocktail lounge employees,specialoccasionbartenders,housekeeping and service depart-ment employees and cafeteria employees em-ployed by theEmployer;excluding all otheremployees,office clericalemployees,profes-sional employees,guards,and supervisors asdefinedin the Act.WE WILL NOTcontinue to refuseto pay to theTrustFund the amounts owed for each shiftworked by each employee within that unit betweenDecember 1 and December 22, 1986.WE WILL file the reportand pay the amount oramounts described above.WE WILLmake whole any employees within theunitwho suffered losses because of our nonpay-ment of the amount or amounts described above.WE WILL pay to suchemployees and to theTrust Fundany interest,penalties,or other sumsadjudged payable in the compliance phase of thisproceeding before the Board.Theodore R. Scott,for the General Counsel.Dennis Childs, Esq. (Sheppard,Mullin, Richter & Hamp-ton),of SanDiego, California, for theRespondent.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN,AdministrativeLaw Judge.On July 30,1987, I conducted a hearing at San Diego,California,to tryissues raised by a complaint issued onApril 10,1987, based on a charge filed by San DiegoBartenders and Culinary Workers InsuranceTrust Fund(Fund) on March 2, 1987.The complaint alleged Shelter Island,Inc. (Respond-ent) violated Section 8(a)(1) and(5)of the NationalLaborRelationsAct (Act)by refusing to make paymentsto the Fund for shifts worked between December 1 and22, 1986,by its employees representedby Local 30,Hotel and Restaurant EmployeesUnion,AFL-CIO(Union).The Respondentconceded it refused to make the pay-ments in question but deniedit thereby violated the Act.The issue is whether the Respondentviolated the Actby refusing to make those payments.The GeneralCounsel and the Respondent appeared bycounsel and wereafforded full opportunityto adduceevidence,examine and cross-examine witnesses, argue,and file briefs.Both filedbriefs.Based on my review of the entirerecord,observationof the witnesses,perusal of the briefs and research, Ienter the followingFINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe complaintalleged,the answer admitted,and I findat all pertinent times the Respondent was an employerengaged in commerce and in a business affecting com-merce andthe Unionwas a labor organizationwithin themeaning of Section2 of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICEA. FactsThe Respondentoperates two restaurants in SanDiego(The Bali Hai and TomHam'sLighthouse).Sinceat least 1975,the Respondent has recognizedthe Unionas the exclusivecollective-bargainingrepresentative ofAll kitchenand stockroom employees,lunch anddining room employees,bartenders and cocktaillounge employees,specialoccasionbartenders,housekeeping and service department employees,and cafeteria employeesemployed by the Employ-er; excludingall other employees, office clerical em-ployees,professionalemployees,guards and super-visorsas defined in the Act.'SHELTER ISLAND, INC.1findthisunit is appropriatefor collective-bargainingpurposeswithin the meaningof Sec 9 of the Act SHELTER ISLANDThrough its duly designated representative for collec-tive-bargaining purposes,the Restaurant-Hotel Employ-ers Council of San Diego, Inc. (Council),the Respondententered into collective-bargaining contractswith theUnion setting forth the wages,rates of pay,hours, andworking conditions of its employees within the unit. Thelatest contract was executed in 1980.Thatcontract,inter alia, contained the following pro-visions:SECTION 19-HEALTH AND WELFARE PLAN.'(a)TheSanDiego Bartenders and CulinaryWorkers Insurance Fund Trust Indenture executedon the Seventh(7th) day of January,1952, and anyamendments as may be made from time to timethereto, are hereby incorporated by reference andmade a part of this Agreement.The Employer, bysigning this Agreement,agrees to be bound by allthe terms and provisions of said Trust Indenture.(b) The Employer shall pay the sum of two dol-lars ($2.00) per day for each shift worked by eachemployee covered by the terms of the contract tothe San Diego Bartenders and Culinary Workers In-surance Fund.The Employershall forward to theTrustees(on forms approved by, and at a time andplace designated by them)a report of the names andnumber of days of employment of all employeescovered by this contract.Said payments are to bemade by the Employer directly to the Trustees ofthe San Diego Bartenders and Culinary Workers'Health and Welfare Trust Fund.The Employer sig-natory hereto hereby accepts the present Councilappointed Trustees and their duly selected succes-sors and alternates as his representatives on saidTrust Fund.(d)The Employer,upon demand of either theTrustees of the San Diego Bartenders and CulinaryWorkers Insurance Fund or of the Local JointBoard,shall submit such reasonable information,employment and payroll records as may be relevantand necessary for the ascertainment by the Trusteesor the Union,of the amount of monies due andowing by the Employer of the Trust.(g) TheTrustees of the Fund,in the event pay-ments have not been receivedby the Trust by thetwentieth of the month succeeding the month forwhich payments are due, may sue said Employerfor one or more of the following:An accounting,injunction,recovery of the delinquent payments,reasonable costs of suit and any other relief thatmay be appropriate under the circumstances.Reports of the number of shifts worked by each unitemployee were normally prepared shortly after the endof each month and sent to the Fund,accompanied by therequisite payments.Thosepayments assured health cov-erage under the plan administeredby the Fundfor themonth in which the payment was received,provided theFund received payments from the Respondent and otheremployer participants in the health plan for more than 12249shiftsworked by each covered employee during the pre-ceding month.2Prior to the October 31, 1986 expiration of the con-tract,the Respondent timely withdrew the Council's au-thority to represent it, so notified the Union,and termi-nated the contract.During subsequent negotiations between the Respond-ent and the Union over terms for a successor contract,the Employer proposed to substitute a health plan of itschoice for the contract plan and the Union proposed tocontinue the contract plan unchanged.'The parties reached an impasse in their negotiations onDecember 23, 1986.Between the date the contract expired and the impassedate,the Respondent sent an early November and earlyDecember 1986 report to the Fund accompanied by therequisite payments,assuring eligible employees healthcoverage under the contract plan for November and De-cember 1986.In early January 1987, the Fund received a letter fromthe Respondent dated December 31, 1986,stating it waswithdrawing from further participation in the contractplan, would not make any further payments to the Fund,and was going to institute the health plan it proposedduring negotiations.In response to a telephone inquiryby a Fund representative in early January 1987, a repre-sentative of the Respondent confirmed the Respondentwas not going to send any report to the Fund concern-ing the number of shifts unit employees worked duringany part of December 1986 nor tender any payments tothe Fund based thereon.In further conversations (therewere two telephone conversations), the Fund representa-tive,in response to inquiries, informed the Respondent'srepresentative the contract plan would not provide Janu-ary 1987 coverage for any unit employee on whosebehalf it did not receive paymentsfor 12or more shiftsworked during December 1986.The Respondent placed its plan in effect in January1987; for January and February 1987, it made special ar-rangements to cover its part-time or on-call employees,but ceased to cover them thereafter.The parties stipulated unit employees covered by thecontract plan in December 1986 worked a substantialnumber of shifts between December 1 and 22, 1986, andfurther stipulated all unit employees were covered inJanuary 1987 either by the contract plan (by virtue ofshiftsworked for participating employers other than theRespondent) or by the Respondent's plan.On January 29, 1987,following receipt of advice fromcounsel that the Fund was egally entitled to payments onbehalf of unit employees for shifts worked through thedate of impasse,the Fund wrote a letter so advising theRespondent and requesting transmission to the Fund of a2 Thoughthe Fund needed payments for at least 22 shifts to fund itspayouts (I credit the Fund administrator's undisputed testimony to thateffect).' The Respondent's plan covered only its employees, limited coverageto full-time employees(excluding part-time or on-call employees), andcontained a $100 deductible feature;the contract plan covered full-andpart-time or on-call employees,was portable (i.e., it credited paymentsfor work performed by all participating employers),and had no deducti-ble feature 250DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDreport reflecting the number of shifts unit employeesworked betweenDecember 1 and 22 and payment there-for.At all times since,theRespondent has refused totender the requestedreportand payments.B. Analysisand ConclusionsThe Board, withcourt approval,has consistently heldan employer violatestheAct byfailing or refusing tomakedeferredpayments based on work performed priorto a bargaining impasse, and on the premise the purposesof the Act are best served byrequiring an employer tomaintain its employees'wage components(including pay-mentsto providehealth and pension coverage)providedunder an expired collective-bargaining agreement, un-changed,while the parties negotiate over terms for apossible successor agreement.4In this case the Respondentrefused topay tothe Fund$2 foreachshiftworkedby unit employees between De-cember 1 and 22,1986, the daythe Respondent and theUnionreached impasse in their negotiationsover thetermsfor asuccessor to an expired contract requiringsuch payments.On these facts,the line of cases just recit-ed supportthe conclusion the Respondenttherebyviolat-ed the Act.The RespondentcontendsO'Malley Lumber Co.,234NLRB 1171 (1978),dictates a contrary conclusion. Whilethat caseholdsthe employer did not violatethe Act bydiscontinuingpayments to a healthfundestablishedunder an expired collective-bargaining agreement withthe union representing its employees following the expi-rationof theagreement,the case is readily distinguish-able from this one; the major issue litigatedinO'Malleywas whether the parties to the expired agreement everreached a bargaining impasse prior to the employer's im-plementationof the healthplan it proposed during nego-tiations,with the General Counsel contending no suchimpasse was reached and the employer contending a bar-gaining impasse was reached 16 days after the agreementexpiration.The employer's contention was sustained andon the basis:(1) prior tothe expirationof theOMalley-union agreement,the fundadopted the policyof not ac-cepting paymentsfor anyhoursworked afterthe expira-tionof a collective-bargaining agreement requiring them5(a policy knownby the employer by virtue of theserviceof one of its representatives as a fund trustee);(2) theemployer nevertheless placed payments in an escrow ac-count covering the 15 days its union-represented employ-ees worked between the date the agreement expired and4NLRB Y. Katz,369 U S 736 (1962);Southwestern Steel & Supply,276NLRB 1569 (1985), enfd 806 F 2d 1111 (D.C. Cir. 1986);Auto FastFreight,272 NLRB 561 (1984), enf denied 793 F 2d 1126 (9th Cir.1986),American DistributingCo. 264 NLRB 1413 (1982),enfd715 F.2d 446(9thCir 1983),certdenied466 U.S. 958(1984);Stone Boat Yard,264NLRB 981 (1982), enfd. 715 F 2d 441 (9th Cir 1983), cert denied 466U S 937 (1984),Cauthorne Trucking Co.,256 NLRB 721 (1981), enfd. 691F.2d 1023 (D C. Cir.1982);Anionino's Restaurant,246 NLRB 833 (1979),enfd. 648 F.2d 1206 (9th Cir. 1981);Hen House Market No3, 174 NLRB596 (1969),enfd428 F.2d 133 (8th Cir 1970);Emsing's Supermarket,284NLRB 302 (1987);SantulliMail Services,281 NLRB1288 (1986);BuckBrown ContractingCo., 272 NLRB 951 (1984).5Based on an opinionby the fundcounsel,the fund was not legallyentitled to such paymentsthe date of impasse; (3) no evidence was developed thatthe fund ever requested the employer to tender theescrowed funds or the employer refused to remit them;(4) the fund provided extended coverage to the affectedemployees for a minimum of 4 and a maximum of 7months after the agreement expired; (5) the employer didnot institute the health plan it proposed during negotia-tions until the expiration of each affected employee'shealth coverage by the fund; (6) it was held the GeneralCounsel failed to establish employer conduct violative ofthe Act.In this case the Fund followed the policy ofacceptingpayments from employers for all shifts worked betweenthe date of contract expiration and date of impasse, basedon an opinion by legal counsel it was legally entitled to.The General Counselprovedthe Fund requested paymentfor shifts worked by unit employees between those datesand the Respondentrefusedtocomply with that request.The Respondent could have tendered the requisite pay-ments and placed its plan in effect and assured unit em-ployee coverage under the contract plan for January1987 but,instead unilaterally announced it was refusingto do so and placed its plan in effect that month. TheRespondent's plan materially differed from the contractplan in that it excluded part-time or on-call employeesfrom coverage,6and contained a deductible feature(which may have forced some unit employees to pay theamount of the deductible under the Respondent's planfor any treatment in January 1987, that would not haveoccurred had they been covered for that month by thecontract plan).On the basis of the foregoing,Ifind and conclude byits refusal to comply with the Fund's request for a reportreflecting the number of shifts unit employees workedbetween December 1 and 22,1986, and by its refusal toremit to the Fund $2 for each such shift,the Respondentviolated Section 8(a)(1) and (5) of the Act.CONCLUSIONS OF LAW1.At all pertinent times the Respondent was an em-ployer engaged in commerce and in a business affectingcommerce and the Union was a labor organizationwithin the meaning of Section 2of the Act.2.At all pertinent times the following unit of the Re-spondent's employees was appropriate for collective-bar-gaining purposes within the meaning of Section 9 of theAct:All kitchen and stockroom employees,lunch anddining room employees,bartenders and cocktaillounge employees,specialoccasionbartenders,housekeeping and service department employees,and cafeteria employees employed by the Employ-er; excluding all other employees,office clerical em-As noted above, however,the Respondent arrangedfor coverage ofthose employeesunder its planfor January 1987. This resulted in doublecoverage of unit employees who workeda sufficientnumber of shifts foremployersparticipating in the contract plan other than the Respondentduring December 1986,the result the Respondent now complains about.That result could have been avoided by the Respondent's compliancewith the Fund's request and placingits plan in effectfollowing expirationof coverage by the contract plan. SHELTER ISLANDployees,professional employees,guards, and super-visors as definedin the Act.3.At all pertinent times the Union was the exclusiverepresentative of the employees within the aforesaid unitfor the purpose of bargainingcollectivelywith the Re-spondent with respect to their wages,rates of pay,hours,and working conditions.4.By refusingto comply withthe Fund's request for areport reflecting the number of shifts its employeeswithin theaboveunitworked between December 1 and22, 1986,and for tenderto theFundof $2 foreach suchshift, the Respondentviolated Section 8(a)(1) and (5) ofthe Act.5.The aboveunfair labor practiceaffectedcommerceas definedin the Act.THE REMEDYThe normal remedy in cases of this type is a directionthe employer file with the entity designated in the ex-pired contract the requisite report and payments, tomake employees whole for losses they suffered by virtueof the nonpayment,and any interest,penalties,or othersums due affected employees and the entity.CitingHassettMaintenanceCo.,260NLRB 1211(1982), the Respondent argues directing such a remedy inthis case would"unjustly enrich"the Fund and consti-tute a "windfall,"noting either the Fund or the Re-spondent or both provided health plan coverage to allunit employees for January 1987.The argument ignores the fact the Respondent unilat-erally and without union or Fund concurrence failed inearly January 1987 to file a report reflecting the numberof shifts unit employees worked between December 1and 22,1986, accompanied by the requisite payments, re-fused in late January 1987, following its reaching of de-linquency status, to comply with the Fund's request forsuch report and payments,and unilaterally,withoutFund or union concurrence,instituted its health plan forall unit employees7 in January 1987, rather than dovetail-ing coverage by its plan as contract plan coverage ex-pired.It also ignores the fact that payments to the Fund rep-resent a pool designed to cover a broad spectrum of em-ployees, which is why the contract plan contains a porta-bility feature and provides coverage even though a par-ticular employee has worked 12 and not 22 shifts duringthe covered period.As the Ninth Circuit stated inStoneBoat Yard,supra:The company is merely required to repay what ithas unlawfully withheld.As in[Antonino's Restau-rant,supra] itwas the company that unlawfullychose to incur the additional expense of a privateinsurance program.Even if Stone's substitute fringebenefit program met the present needs of its em-ployees, the diversion of contributions from the7At times pertinent there were approximately 140 employees in theunitThis finding is based on testimony by one of the Respondent'sowners251union funds undercut the ability of those funds toprovide for future needs.715 F.2d 441,at 446.8Ishall therefore recommend the Respondent be or-dered tofilewith theFund a report reflecting thenumberof shiftseach unit employee worked betweenDecember 1 and 22,1986, to tender$2 to the Fund foreach such shift, to make whole any unit employees whosuffered any losses due to the Respondent's failure totimely tender to the Fund the payments just set forth,and to pay to those employees and to the Fund such in-terest,penalties, etc., as may appear warranted in thecompliance phase of this proceeding.9On these findings of fact and conclusions of law andon the entirerecord,I issue the following recommend-ed'oORDERThe Respondent,Shelter Island,Inc., San Diego, Cali-fornia,its officers,agents, successors,and assigns, shall1.Cease and desist from(a) Refusing to file with the San Diego Bartenders andCulinary Workers Insurance Trust Fund a report reflect-ing the number of shifts each of its employees within thefollowing unit worked between the dates of December 1and 22, 1986:All kitchenand stockroom employees, lunch anddining room employees,bartenders and cocktaillounge employees,specialoccasionbartenders,housekeeping and service department employees,and cafeteria employeesemployed by the Employ-er; excluding all other employees,office clerical em-ployees, professional employees,guards, and super-visors as defined inthe Act.(b) Refusing to pay to the Fund$2 for each such shift.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a) File with the Fund the report described above.(b) Pay to the Fund the amount or amounts describedabove.(c)Make whole any employees within the aforesaidunit for any losses they may have suffered by virtue ofShelter Island,Inc.'snonpaymentof theprescribedamount or amounts.(d) Pay to such employees and to the Fund any inter-est, penalties,or other payments adjudged due and pay-able in the compliance stage of this proceeding.(e) Post at its facilities at San Diego,California,copiesof the attached notice marked"Appendix."" Copies ofa Also seeAntonino's Restaurant,supra;Buck BrownContracting Cosupra; and SouthwesternSteel& Supply,supra.° SeeTaurusWaste Disposal,263 NLRB 309 (1982);andMerryweatherOptical Co.,240 NLRB 1213 (1979),for guidance10 If no exceptions are filed as provided by Sec.102 46 of the Board'sRules and Regulations,the finding. conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-Continued 252DECISIONS OFTHE NATIONALLABOR RELATIONS BOARDthe notice, on forms provided by the Regional DirectorforRegion 21, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any othermaterial.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.